Citation Nr: 1415244	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-18 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of a neck injury, status post degenerative disc disease (DDD) and stenosis at C5-6, prior to September 4, 2013.  

2. Entitlement to a rating in excess of 20 percent for residuals of a neck injury, status post DDD and stenosis at C5-6, from September 4, 2013.

3. Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity from September 4, 2013.  

4. Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity prior from September 4, 2013.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to October 1969.  

A claim to reopen the claim of service connection for residuals of a neck injury was remanded by the Board of Veterans' Appeals (Board) in August 2006.  This matter is before the Board on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC), which, in pertinent part, granted service connection for residuals of a neck injury, rated at 10 percent, effective April 15, 2002.  An October 2013 rating decision by the Boston, Massachusetts, Regional Office (RO) granted a 20 percent rating for residuals of a neck injury, status post DDD and stenosis at C5-6, effective September 4, 2013, and service connection for peripheral neuropathy of both upper extremities, each rated at 20 percent, effective September 4, 2013.  


FINDINGS OF FACT

1. Prior to March 7, 2006, the Veteran's residuals of a neck injury, status post DDD and stenosis at C5-6, is not shown to have been manifested by forward flexion of the cervical spine to 30 degrees or less, or by a combined ROM of the cervical spine of 170 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour is not shown; ankylosis of the cervical spine is not shown; incapacitating episodes of disc disease are not shown.  

2. From March 7, 2006, the Veteran's residuals of a neck injury, status post DDD and stenosis at C5-6, is reasonably shown to have been manifested by muscle spasm severe enough to result in an abnormal spinal contour; forward flexion of the cervical spine to 15 degrees or less, ankylosis of the spine, and/or incapacitating episodes of disc disease are not shown.  

3. From June 5, 2007, the Veteran's residuals of a neck injury, status post DDD and stenosis at C5-6, has been manifested by symptoms analogous to mild incomplete neuritis of the middle radicular group of each upper extremity, but is not shown to have been manifested by symptoms analogous to moderate (or greater) incomplete neuritis at any time during the appeal.


CONCLUSIONS OF LAW

1. Prior to March 7, 2006, a rating in excess of 10 percent for the Veteran's service-connected residuals of a neck injury, status post DDD and stenosis at C5-6, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2013).  

2. From March 7, 2006, a 20 percent rating, but no higher, is warranted for the orthopedic manifestations of the Veteran's service-connected residuals of a neck injury, status post DDD and stenosis at C5-6.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2013).  

3. From June 5, 2007, a 20 percent rating, but no higher, is warranted for each upper extremity for peripheral neuropathy, as neurologic abnormalities associated with the Veteran's service-connected residuals of a neck injury, status post DDD and stenosis at C5-6.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, 4.124a, Diagnostic Codes 8611, 5243 note 1 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection for residuals of a neck injury, status post DDD and stenosis at C5-6, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2013 SOC readjudicated the claim after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a July 2008 letter also advised him of general disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in March 2007 and September 2013.  The Board notes that the VA examination reports contain sufficient findings and informed discussion of the pertinent history and features of the disability to be adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  


Legal Criteria and Factual Background

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate ratings ("staged ratings") may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  

Intervertebral disc syndrome (IVDS) is rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Rating IVDS); whichever is more favorable to the Veteran.  38 C.F.R. § 4.71a, Codes 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71, Code 5243, Note 1.  

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion (ROM) of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined ROM of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Notes following the General Rating Formula criteria provide the following:  First, associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the cervical spine is 340 degrees.  Third, in exceptional cases, an examiner may state that because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated in the regulation.  38 C.F.R. § 4.71a.  


Code 8611 provides a rating for neuritis of the middle radicular group of nerves.  Under Code 8611, a 20 percent rating is warranted when incomplete neuritis of the middle radicular group of nerves is mild; a 40 percent rating is warranted when incomplete paralysis is moderate; and a 50 percent rating is warranted when incomplete paralysis is severe.  A maximum 70 percent rating is warranted for complete neuritis of the middle radicular group of nerves, including adduction, abduction, and rotation of the arm, flexion of the elbow, and extension of the wrist is lost or severely affected.  38 C.F.R. § 4.124a.  

According to the note preceding Code 8611, the term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.  

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

When evaluating disabilities of the musculoskeletal system, an increased evaluation may be based on either actual limitation of motion or the functional equivalent of limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In his April 2002 claim to reopen, the Veteran stated that his neck and spine arthritis has increased in painful movement.  

In his July 2002 notice of disagreement, the Veteran stated that he had severe neck pain.  An August 2002 private treatment record from Dr. M.L., a physician, shows that the Veteran reported cervical discomfort, occasional pain in the lateral aspect of the shoulders, numbness in both hands, and weakness in the right shoulder.  He had no posterior midline or paravertebral tenderness, and had full ROM with a negative Spurling's test.  X-rays revealed some very mild spondylitic changes throughout the cervical spine and no evidence of prior fracture.  

A December 2003 private treatment record from Dr. W.B., a chiropractor, shows that the Veteran reported stiffness and sharp constant pain in his neck, sharp pains in the shoulders going down the outside of his arms, numbness in his fingers, and tingling in his arms and legs.  Cervical spine ROM was flexion to 80 degrees, extension to 50 degrees, right lateral flexion to 32 degrees, left lateral flexion to 50 degrees, right rotation to 55 degrees, and left rotation to 64 degrees.  Painful motion was noted on right and left lateral flexion and rotation.  Muscle spasm and tenderness of the cervical spine were noted.  

In a March 2004 statement, the Veteran asserted that he had frequent neck pain.  

A March 2006 private evaluation report by Dr. L.C., a private chiropractor, shows that the Veteran had neck pain when he turned his head, slight weakness of his arm, and difficulty balancing.  The chiropractor found that the Veteran had taught and tender fibers noted at the right C3-C4 with decreased negative theta Y and positive theta Z rotations at C3-C4, anterior translation of the head and neck, right pyramidal weakness, and taught and tender fibers at T4-T6.  

On March 2007 VA examination (which included a review of the Veteran's file, VA medical records, and private medical records from Dr. W.B.), the Veteran reported paresthesias and pain, but denied numbness, fatigue, decreased motion, stiffness, weakness, spasm, and flare-ups.  He reported that he had never been hospitalized nor had surgery.  Physical examination found no spasm, atrophy, guarding, pain with motion, or weakness.  The examiner stated that muscle spasm, localized tenderness, or guarding was severe enough to cause abnormal gait or abnormal spinal contour.  Physical examination found posture, head position, and gait were normal, symmetrical appearance, and found no abnormal spinal curvatures.  X-rays revealed loss of normal cervical curvature.  An MRI of the cervical spine revealed multilevel degenerative changes of the lower cervical spine and mild stenosis at the level of C5-C6.  Cervical spine ROM was flexion to 40 degrees, extension to 35 degrees, right lateral flexion to 30 degrees, left lateral flexion to 35 degrees, right rotation to 40 degrees, left rotation to 50 degrees, with no pain on motion or additional limitation of motion on repetitive use.  The impact of the cervical spine disability on occupational activities was decreased mobility, including retirement from the police force in 2002.  The effect on usual daily activities was mild impact on chores, shopping, exercise, and sports.  

A June 2007 private evaluation report by Dr. L.C., shows that the Veteran reported that he had pain down both arms causing restriction in the use of both shoulders and arms, aching in his upper arm wakes him up from sleep, and lifting his arms to the side caused pain in the arms significantly on the right arm and shoulder.  He also reported that he experienced pain during daily living activities, including sleeping, lifting any weight, shifting while driving, pushing or pulling with the right arm, playing with his children, holding his gun, opening and closing doors, using hand tools, bathing, dressing, cutting the lawn, moving trash bags, and vacuuming.  The private chiropractor noted anterior translation of the head and neck, hypolordosis of the spine, some slight rolling of the shoulders, and decreased negative theta X rotation of the clavicle.  Cervical spine ROM was flexion to 50 degrees, extension to 35 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 70 degrees.  The Veteran reported some pain on ROM testing.  The clinical impression was cervical stenosis at C5-C6 and cervical degenerative disc disease.  The chiropractor noted that the Veteran has had a significant sprain/strain and spasming and associated fibrotic scar tissue of the cervical spine.  Regarding peripheral neuropathy, the Veteran reported pain in his right arm when not moving, and when he lifted weight the pain increased and he became incapable of lifting the weight due to pain.  He also reported pain in his left arm when not moving, and when he moved the pained increased.  Regarding limitations on his ability to perform activities of daily living (ADLs), he reported difficulty lifting any weight, shifting while driving, playing with and walking his pets, pushing or pulling objects, opening and closing doors, using hand tools and his firearm, bathing, dressing, and doing chores.  Motor examination found weakness and pain.  The private opined that the Veteran had significant effects on ADLs due to his arm problems, paresthesias, and weak muscles of the arms, that the Veteran's left arm was less severe than the right, and that he had significant muscle weakness of the right rotator cuff region.  

On September 2013 VA examination, the Veteran reported flare-ups in which his head will ache when he looks over his shoulder or moves his head from the erect center in any direction.  He also reported headaches and that he wakes up every morning with pain.  On physical examination, cervical spine ROM was forward flexion to 35 degrees with pain at 25 degrees, extension to 25 degrees with pain at 10 degrees, right lateral flexion to 30 degrees with pain at 10 degrees, left lateral flexion to 25 degrees with pain at 10 degrees, right lateral rotation to 45 degrees with pain at 25 degrees, left lateral rotation to 55 degrees with pain at 35 degrees.  On repetitive use, there was additional limitation of motion and painful motion, and ROM was forward flexion to 30 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, right lateral rotation to 40 degrees, left lateral rotation to 50 degrees.  Functional loss was due to less movement than normal, excess fatigability, pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The Veteran had localized tenderness or pain to palpation of the cervical spine.  He had guarding or muscle spasm of the cervical spine that did not result in abnormal gait or spinal contour.  Mild radiculopathy of both upper extremities due to involvement of the C7 and C8/T1 nerve roots was noted.  Symptoms included constant mild (at times excruciating) pain and intermittent moderate pain (usually dull) of the upper right and left extremities, as well as mild numbness of the upper right extremity and moderate numbness of the upper left extremity.  The Veteran had IVDS, and reported no incapacitating episodes over the previous 12-month period.  Imaging studies revealed degenerative arthritis, and did not show vertebral fracture.  Regarding functional impact on work, the examiner opined that due to the Veteran's cervical spine degenerative joint disease and cervical spine degenerative disc disease, he not only had to retire as a police officer, but also had to stop his security guard duties because he could not use his gun effectively.  

Analysis

The Veteran has been rated 10 percent prior to September 4, 2013, and 20 percent from that date, for residuals of a neck injury, status post DDD and stenosis at C5-6, under Code 5003-5242.  The record shows a diagnosis of disc disease (rated under Code 5243) and that X-rays revealed arthritis of the spine (rated under Code 5242).  The Veteran's residuals of a neck injury, status post DDD and stenosis at C5-6, is currently rated under Code 5003-5242.  As the Veteran carries a diagnosis of disc disease, the Board will also consider the application of Diagnostic Code 5243, which provides for alternatively rating based on incapacitating episodes.  

The Board is granting a 20 percent rating for the orthopedic manifestations of the Veteran's service-connected residuals of a neck injury, status post DDD and stenosis at C5-6, from March 7, 2006, and is granting a 20 percent rating for each upper extremity from June 5, 2007.  

Prior to March 7, 2006, it is not shown that the Veteran's residuals of a neck injury, status post DDD and stenosis at C5-6, was manifested by forward flexion of the cervical spine to 30 degrees or less, by a combined ROM of the cervical spine of 170 degrees or less, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The August 2002 private treatment record shows that the Veteran had full ROM and that X-rays did not reveal any abnormal spinal contour.  The December 2003 private treatment record shows that the Veteran had combined ROM for the cervical spine of 331 degrees.  While pain is noted for right and left lateral flexion and rotation, it is not clear at what degree of motion pain began.  Although muscle spasm and tenderness of the cervical spine were noted in December 2003, there is no indication that such resulted in an abnormal gait or abnormal spinal contour.  Prior to March 7, 2006, the Veteran reported stiffness and frequent pain in his neck. Such symptoms are contemplated by the rating criteria for a 10 percent rating.  As no objective evidence shows a higher degree of impairment due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, a rating in excess of 10 percent under the General Formula is not warranted, prior to March 7, 2006.  

From March 7, 2006, it is reasonably shown that the Veteran's residuals of a neck injury, status post DDD and stenosis at C5-6, were manifested by muscle spasm and tenderness of the cervical spine severe enough to result in abnormal spinal contour.  The March 2006 private provider found taught and tender fibers of the cervical spine and anterior translation of the head and neck.  The Board finds such finding to reflect the criteria of muscle spasm severe enough to result in abnormal spinal contour, warranting a 20 percent rating.  No ROM testing was conducted in conjunction with the March 2006 private treatment, and no incapacitating episodes of disc disease were noted.  While the Veteran reported neck pain when he turned his head, there is no objective evidence regarding the degree of motion where the pain began.  Likewise, the March 2007 VA examiner found muscle spasm severe enough to cause abnormal spinal contour, and X-rays revealed loss of normal spinal contour in the cervical spine.  The Veteran's cervical spine ROM and combined ROM on June 2007 private evaluation, and on March 2007 and September 2013 VA examinations do not warrant a rating in excess of 20 percent.  Even when considering the additional limitation due to pain on movement on repetitive testing, the ROM and combined ROM do not meet the criteria for a higher 30 percent rating; as forward flexion of the cervical spine is not shown to be limited to 15 degrees or less and ankylosis is not shown.  Accordingly, a 20 percent rating, but not higher, for the residuals of the Veteran's neck injury, status post DDD and stenosis at C5-6, under the General Formula is warranted from March 7, 2006.  

Regarding objective neurological symptoms associated with the Veteran's service-connected residuals of a neck injury, status post DDD and stenosis at C5-6, the Board is granting a 20 percent rating for each upper extremity, effective June 5, 2007.  

Prior to June 5, 2007, the preponderance of the evidence is against a finding that the Veteran's cervical spine disorder included objective manifestations consistent with bilateral upper extremity peripheral neuropathy.  Although the record shows that the Veteran complained of occasional pain and weakness in his arms and numbness in his hands prior to June 5, 2007, objective neurological abnormalities related to his service-connected cervical spine disorder were not shown.  Notably, the March 2007 VA examination report showed that the Veteran denied a history of numbness, fatigue, decreased motion, stiffness, weakness, and spasms.  On thorough physical examination, there was no muscle spasm, atrophy, guarding, pain with motion, or weakness of the cervical spinal muscles.  On detailed motor examination, the examiner found active movement against full resistance bilaterally for flexion and extension of his elbows, wrists, fingers, and thumbs; muscle tone was normal and no muscle atrophy was noted.  On detailed sensory examination, the examiner found normal vibration, pain on pinprick, light touch, and position sense of both his upper extremities; no abnormal sensation was found of either upper extremity was found.  Essentially, the thorough physical examination and the detailed motor and sensory evaluations were negative for objective neurological abnormalities associated with the Veteran's service-connected cervical spine disability.  Accordingly, the Board finds that it is not shown that prior to June 5, 2007, the Veteran had objective neurological abnormalities of either upper extremity.

From June 5, 2007, it is reasonably shown that the Veteran's cervical spine disorder included bilateral upper extremity peripheral neuropathy manifested by symptoms analogous to mild incomplete neuritis of the middle radicular group.  However, it is not shown to have been manifested by symptoms analogous to moderate (or greater) incomplete neuritis.  On June 5, 2007 private evaluation, the provider found pain in both shoulders and weakness in his right shoulder with positive motor examination findings in the upper extremities which the provider related to the Veteran's cervical spine disorder.  On motor examination, the Veteran's right supraspinatus was 3/5, right subscapularis was 3/5, right deltoid was 4/5, and right teres major and minor were 4/5 for weakness.  Further, the private provider noted that paresthesias and weak arm muscles had a significant effect on the Veteran's activities of daily living.  The Board finds that the June 2007 private evaluation report shows that each of the Veteran's upper extremities had objective neurological abnormalities associated with his service-connected cervical spine disability.  Such neurological abnormalities were no more than mildly disabling.  Notably, the September 2013 VA examination report shows normal strength of elbows, wrists, and fingers on both sides, no muscle atrophy, normal bicep reflexes bilaterally, hypoactive triceps and brachioradialis reflexes bilaterally, and normal sensation to touch in the shoulders, forearms, hands, and fingers of both sides.  Although the examiner found constant mild pain and intermittent moderate pain in each upper extremity, mild numbness of the right upper extremity, moderate numbness of the left upper extremity, and mild bilateral radiculopathy, the Board finds that such symptoms were, at most, mildly disabling.  

Based on the foregoing, the Board concludes that separate 20 percent ratings, but no higher, are warranted for peripheral neuropathy of each of the Veteran's upper extremities from June 5, 2007.  

Regarding rating under the Formula for Rating IVDS, incapacitating episodes of disc disease are not alleged or shown at any point throughout the entire appeal period.  Notably, on March 2007 VA examination, the Veteran denied ever being hospitalized or having surgery for his neck disability, and on September 2013 VA examination, he denied any incapacitating episodes over the previous 12-month period.  Accordingly, ratings in excess of 10 percent for residuals of the Veteran's neck injury, prior to March 7, 2006, and in excess of 20 percent thereafter, are not warranted under the Formula for Rating IVDS.  

The Board has considered whether referral for extraschedular consideration is warranted for the orthopedic manifestations of the Veteran's cervical spine disability and for the neurological abnormalities associated with his cervical spine disability.  There is no objective evidence of impairment due to symptoms of the orthopedic manifestations and/or neurological abnormalities associated with his cervical spine disability not encompassed by the schedular ratings assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of his cervical spine disability is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the evidence of records does not suggest, and the Veteran has not alleged unemployability due to his cervical spine and peripheral neuropathy disabilities.  Significantly, on September 2013 VA examination he reported that he retired as a police officer "when they made [him] an offer [he] couldn't refuse" and that he has worked as a security guard since he retired from the police department.  Although, the examiner noted that the Veteran "has now to stop his Security Guard duties because he cannot use his gun effectively," there is no evidence that the Veteran is no longer employed.  Accordingly, the Board finds that the matter of entitlement to a total rating based on individual unemployability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



ORDER

A rating in excess of 10 percent for the Veteran's residuals of a neck injury, status post DDD and stenosis at C5-6, prior to March 7, 2006, is denied.  

A rating of 20 percent, but no higher, for orthopedic manifestations of the Veteran's service-connected residuals of a neck injury, status post DDD and stenosis at C5-6, is granted from March 7, 2006.  

A separate 20 percent rating, but no higher, for the Veteran's right upper extremity peripheral neuropathy is granted from June 5, 2007.

A separate 20 percent rating, but no higher, for the Veteran's left upper extremity peripheral neuropathy is granted from June 5, 2007.  



____________________________________________
M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


